NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANDRES GONZALEZ; APOLONIA                       No.    18-71352
GONZALEZ,
                                                Agency Nos.       A079-533-624
                Petitioners,                                      A070-722-166

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted October 15, 2019**

Before:      FARRIS, LEAVY, and RAWLINSON, Circuit Judges.

      Andres Gonzalez and Apolonia Gonzalez, natives and citizens of Mexico,

petition for review of the Board of Immigration Appeals’ (“BIA”) order denying

their motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C.

§ 1252. We review for abuse of discretion the denial of a motion to reopen and



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo questions of law. Bonilla v. Lynch, 840 F.3d 575, 581 (9th Cir.

2016). We deny the petition for review.

      The BIA did not err by not addressing petitioners’ request for equitable

tolling of the time and number limitations. Petitioners’ request was not based on a

recognized ground for tolling, such as fraud, deception, or error. See id. at 582

(time and numerical deadlines may be equitably tolled during periods when a

petitioner is prevented from filing because of “deception, fraud, or error”).

      PETITION FOR REVIEW DENIED.




                                          2                                     18-71352